865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS, Defendants-Appellees.
No. 88-4025.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant has appealed from the district court's August 11, 1988, ruling denying him leave to amend his complaint.  A ruling on a motion to amend or supplement a complaint is not appealable.   Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982);  DeMelo v. Woolsey Marine Indus., Inc., 677 F.2d 1030, 1035 n. 12 (5th Cir.1982);  Bradshaw v. Zoological Soc'y, 662 F.2d 1301, 1304 (9th Cir.1981);  Encoder Communications, Inc. v. Telegen, Inc., 654 F.2d 198, 202 (2d Cir.1981).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.